         Case 2:20-mc-00052-JDW Document 8 Filed 06/29/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSLYVANIA

 HMV INDY, LLC,
                                                Case No. 2:20-mc-52-JDW
               Plaintiff

        v.

 INOVATEUS SOLAR, LLC, et al,

               Defendants

                                           ORDER

       AND NOW, this 29th day of June, 2020, upon consideration of the Motion to Compel

Miller Bros. Solar LLC To Comply With Non-Party Subpoena Duces Tecum (ECF No. 1), for the

reasons stated in the accompanying Memorandum, it is ORDERED that the Motion is

GRANTED.

       It is FURTHER ORDERED that Miller Brothers Solar LLC shall comply with the

subpoena that J Ranck Electric, Inc. served on it (ECF No. 1 at Ex. A), without objection, on or

before July 13, 2020.


                                                   BY THE COURT:


                                                   /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
